Citation Nr: 1444635	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  10-30 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lumbar spine disability, to include lumbar degenerative disc disease and arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Paul, Minnesota. 

In September 2010, the Veteran testified before a Decision Review Officer in St. Paul, Minnesota.  A transcript of that hearing is of record.

In October 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

When the case was last before the Board in April 2012, the Board denied the Veteran's claim.  He appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Memorandum Decision, the Court set aside the Board's April 2012 decision and remanded the matter back to the Board for action in compliance with the Memorandum Decision.

In June 2014 the Veteran submitted additional medical evidence along with a waiver of first consideration of such evidence by the Agency of Original Jurisdiction.  As such, the Board may proceed with the appeal.  38 C.F.R. § 19.9(d)(3) (2013). 


FINDING OF FACT

In giving the Veteran the benefit of the doubt, it is at least as likely as not that his lumbar degenerative disc disease and arthritis of the lumbar spine had its onset during service and has continued ever since.


CONCLUSION OF LAW

It is at least as like as not that the Veteran's lumbar degenerative disc disease and arthritis of the lumbar spine were incurred in active service.  38 U.S.C.A. §§ 1112, 1113, 1110, 1137 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board grants entitlement to service connection for degenerative disc disease and arthritis of the lumbar spine, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is recognized as a chronic disability in 38 C.F.R. § 3.309(a).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran contends that he has a back disability related to service, to include sleeping on the ground in wet, miserable conditions in Vietnam.  He stated he would often wake up with a painful, stiff back.  He indicated that he was seen for back complaints in service when he returned from Vietnam and was treated with whirlpools and medication for one week.

The first element for entitlement to service connection is evidence of a current disability.  Reports of January 2010 and November 2010 VA examinations reflect that findings on January 2010 VA x-ray examination of the lumbar spine resulted in a diagnosis of lumbar degenerative disc disease, and that the x-ray findings included osteophytes noted anteriorly through the lumbar spine.  Also, a July 2010 letter from the Veteran's treating chiropractor reflects a diagnosis of arthritis of the lumbar spine; thus, the Board finds that the first element has been met.

The second element for entitlement to service connection is competent credible evidence of an in-service disease or injury.  The Veteran's service treatment records reflect that in November 1966, the Veteran reported to sick call with a complaint of back pain around the lower part of the ribs on both sides.  He was prescribed the use of a whirlpool for one week and Tylenol as needed.  As such, this element has been met.

The third element for entitlement to service connection is continuity of symptomatology or medical evidence of a nexus between the current disability and the in-service disease or injury.  For the reasons noted below, and in giving the Veteran the benefit of the doubt, the Board finds that the third element has been met.

Although the Veteran was not diagnosed with degenerative disc disease or arthritis of the lumbar spine during service, the treatment records show that during service, the Veteran reported back pain and was treated for it for one week.  The lay evidence of record reflects that the Veteran continued to suffer from back pain since service.  He did state at the Decision Review Officer (DRO) hearing it was not as problematic during the first year or so after service, but he would treat the pain with over-the-counter medication during that time; then, he started seeing a chiropractor in 1970 or 1971 when it became worse.  He has also stated that his back pain steadily increased following separation to the point that he sought chiropractic treatment in 1970 or 1971.  Additionally, in an October 2010 statement the Veteran's brother indicated that after returning from Vietnam the Veteran would complain of back pain and it would limit some of the activities they would engage in.  The Veteran's brother remembered taking the Veteran to appointments with his chiropractor during the summer of 1971.  In this regard, the Veteran and his brother are competent to report matters within their own personal knowledge such as feeling back pain since service (which the Veteran is competent to report), and witnessing a limitation on activities (which the Veteran's brother is competent to report that he observed of the Veteran).  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise).  It therefore follows that the Veteran and his brother are competent to report certain symptoms that have persisted from active service to the present.  

There is also competent medical evidence (Dr. Waxberg's July 2010 opinion and Dr. Bush's June 2014 opinion) indicating that the symptoms present during service were as likely as not the condition that later developed into the current degenerative disc disease and arthritis of the lumbar spine.  Dr. Waxberg is the Veteran's treating chiropractor and as such, provided an opinion based upon examination of the Veteran, as well as based upon the Veteran's lay contentions.  In her July 2010 letter, Dr. Waxberg stated that the repetitive trauma and unsupported posturing (sleeping conditions/crouching/etc.) during service caused the initial breakdown of the tissues that developed into the current degenerative disc disease and arthritis of the lumbar spine.  Dr. Bush, in his June 2014 opinion report, recounted key pieces of evidence of record and provided an opinion based upon the medical evidence reviewed and the Veteran's lay statements of continuity of symptomatology since service.  Dr. Bush essentially stated that it is as likely as not that there is a connection between the Veteran's military service and the subsequent progressive exacerbation of lumbar disease/worsening of chronic pain and diminution of function of the spine.

The Board recognizes that the Veteran did not file a claim for service connection for a back disability immediately after service, or until decades later.  While he did apply for outpatient dental treatment in 1969, he did not file a claim for service connection at that time, or at any later time, for any disability until he filed this claim for service connection for a back disability (as well as other disabilities) in October 2009.  The Board does not find that the claim for outpatient dental services in 1969 to be dispositive on the issue of whether the Veteran had back pain in 1969 that was related to or ongoing since service.  The Board also points out that at the DRO hearing the Veteran did report that he had been treating his back pain with over-the-counter medication during this time and until 1970 or 1971 when he sought chiropractic treatment.  Moreover, this comports with the Veteran's testimony (and his January 2011 written statement) that after serving in Vietnam and returning to civilian life in 1968, his main objective was fitting in as a civilian and getting his life back together.  He indicated that, due to the protests and treatment of Vietnam Veterans at that time, he had not wanted anyone to know that he had been in the military, and thus would not have filed a claim for compensation.  

The Board recognizes that there are two VA opinions against the Veteran's claim.  Although the January 2010 and November 2010 VA examiners opined that it is less likely as not that the Veteran's degenerative disc disease is related to trauma in service or the Veteran's general activities while in service, the VA examiners did not actually address the Veteran's lay statements of continuity of symptomatology since service in providing the rationales for the negative opinions.  Importantly, the January 2010 VA examiner incorrectly stated that the Veteran's post-service work as a photographer required him to carry 70 to 100 lbs. of equipment, and seemed to somewhat equate the Veteran's physically demanding post-service employment to his back problems, noting that he had not sought treatment for his back until five years after service, which was after he had been doing this heavy lifting for work.  Moreover, the November 2010 VA examiner, despite recounting the Veteran's statements that he had back problems ever since service, actually based the negative opinion on the lack of documentation of an actual injury in service, the lack of evidence of injury at discharge, and the lack of medical documentation of complaints or findings of back problems for three years after discharge from service.  As such, the examiners did not actually consider or address the Veteran's or his brother's lay statements in formulating their opinions.  Instead, the opinions are heavily based upon lack of contemporaneous medical evidence supporting the Veteran's claim.

The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board notes that the private medical opinions do not address the finding of a normal spine at service separation; however, the Veteran, through his representative at the Board hearing, and at the DRO hearing, has credibly asserted that when he was to be discharged from service, he was given a choice of either going home or going through a lengthy examination, and he chose to go home as soon as possible.  The Board also recognizes that the June 2014 private medical opinion does not appear to have been based upon a physical examination of the Veteran.  However, it does recount key pieces of medical and lay evidence, and is not the only evidence in favor of the claim.  In sum, the Board notes that each of the medical opinions, two private and two VA opinions, contains some deficiency.  However, because the Board finds the Veteran and his brother to be credible and competent regarding the Veteran's ongoing back symptomatology since service, and because the Board finds that there is competent evidence of a nexus to service in the form of the private opinions, particularly the July 2010 opinion from the Veteran's treating chiropractor Dr. Waxberg, the evidence is at least in equipoise and reasonable doubt should be resolved in the Veteran's favor.  

Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds the competent and probative evidence of record shows that the Veteran's back disability had its onset during service, manifesting itself as complaints of back pain for one week.  Moreover, the competent, credible and probative evidence of record shows that these symptoms persisted to the present, and that the Veteran was subsequently diagnosed with degenerative disc disease and arthritis of the lumbar spine.  Given the Veteran's service treatment records showing complaints of back pain, his own statements of ongoing symptomatology, his brother's credible report of recalling the Veteran having consistently had back pain since returning from Vietnam, as well as the private opinions of record, the Board finds the evidence to be at least in relative equipoise, despite the lack of medical treatment records after service confirming a diagnosis of a back disability until the 1990s.  In this regard, the Board notes that the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  The Veteran clearly did not have such a debilitating back disability for decades after service which precluded him from all activity, but he and his brother are credible in reporting he had ongoing symptomatology that he sought treatment for since 1970 or 1971, and he is competent and credible in his report that the medical records from 1970 have been destroyed (as he did in an August 2010 statement).  Therefore, in considering the Veteran's and his brother's lay statements as to continuity of symptomatology since service, as well as the private medical opinions in favor of the claim, while also noting that neither VA examiner actually fully considered the Veteran's lay contentions on continuity of symptomatology, and instead opined against the claim based upon lack of contemporaneous medical evidence, the Board finds that the evidence is at least in equipoise.  

Accordingly, given the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for degenerative disc disease and arthritis of the lumbar spine are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56.



ORDER

Entitlement to service connection for lumbar degenerative disc disease and arthritis of the lumbar spine is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


